EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Weber on March 3, 2021.

The application has been amended as follows: 
				IN THE CLAIMS:

	In claims 3, 7, 18, 20, 23 and 25, each occurrence of “group comprising” has been changed to -- group consisting of --  respectively. 

The following is an examiner’s statement of reasons for allowance Claims 1 and 11 with its dependents are allowable because the prior art does not teach or suggest the recitation therein including a multi-fiber composite yarn made of a composite yarn with a matrix material that includes a second anisotropic expansion coefficient that is different from a first anisotropic yarn coefficient in at least axial or radial direction in combination the composite yarn further includes multiple continuous filament or staple fibers being dispersed in the matrix material to form a 




single yarn.  Further, claims 23-25 are allowable because the prior art does not teach or suggest 

the recitation therein including a multi-fiber composite yarn made of a composite yarn with a 

matrix material that includes a second anisotropic expansion coefficient that is different from a 

first anisotropic yarn coefficient in at least axial or radial direction to increase flexibility,

durability and stability of the composite yarn through variability adjusting to actuating force and 

stroke imposed thereon. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 4, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732